Citation Nr: 0512706	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  04-14 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to May 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO determined that new and 
material evidence had not been received to reopen the 
veteran's claim for service connection for hypertension.

The Board observes that the RO, in its March 2004 Statement 
of the Case (SOC), reopened the veteran's previously denied 
claim.  However, even where an RO makes an initial 
determination to reopen a claim, the Board must still review 
the RO's preliminary decision in that regard.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).  As such, the issue on the 
appeal has been stated as that found on the coversheet.

In November 2004, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating action dated in July 2000, the RO 
denied the veteran's application to reopen a claim of service 
connection for a hypertension.  

2.  Evidence added to the record since the July 2000 RO 
determination, considered in conjunction with the record as a 
whole, is new, relates to an unestablished fact necessary to 
substantiate the veteran's claim, and raises a reasonable 
possibility of substantiating the veteran's claim.

CONCLUSIONS OF LAW

1.  The RO's decision of July 2000 that denied the veteran's 
application to reopen a claim of service connection for 
hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).  

2.  New and material evidence has been received and the claim 
for service connection for hypertension is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence is needed in order reopen a claim for 
service connection for hypertension.  In the decision below, 
the Board has reopened the veteran's claim for service 
connection for hypertension, and therefore, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Factual Background

Old Evidence

Service medical records reflect that, on the February 1970 
enlistment examination report, the veteran had a blood 
pressure reading of 132/72.  In August 1972, the veteran was 
admitted to an Army hospital for an operation on his left 
hand to treat complications from an injury to his left hand 
which he had sustained in March 1972.  Physical examination 
showed a blood pressure reading of 128/84.  Postoperative 
course was uncomplicated except for arterial hypertension 
which decreased to normal by the time of discharge.  A 
history of systolic and diastolic arterial hypertension for 
about three or four days after this surgery was noted on a 
Clinical Record dated in November 1972.

In October 1973, the veteran had a blood pressure reading of 
138/90.  In March 1974, his blood pressure was 124/96.  In 
another March 1974 service medical record, the veteran's 
blood pressure was 144/96.  On discharge in April 1974, the 
veteran's blood pressure was 110/68.

In a June 1975 VA report of examination, the veteran's blood 
pressure was 126/80 and the examiner noted that there were no 
significant abnormalities of the veteran's cardiovascular 
system.  In VA hospitalization records dated in October 1989 
and September 1990, the examiners reported that the veteran 
had hypertension.

By rating action dated in January 1991, the RO denied the 
veteran's claim for service connection for hypertension on 
the basis that there was no evidence that the veteran had 
hypertension in service or during the one year presumptive 
period following discharge.  In his June 1991 Notice of 
Disagreement, the veteran indicated he had been diagnosed 
with hypertension, approximately one year from his date of 
separation at the Little Rock VAMC.

In a Deferred Rating Decision dated in June 2000, the RO 
indicated that it was obtaining the veteran's medical records 
from 1974 to the present from the Little Rock VAMC.  VA 
treatment records were received by the RO in June 2000.  
These records included a January 1982 VA Medical Certificate 
where the veteran's blood pressure reading was 134/80.  Also, 
an October 1982 VA Medical Certificate indicated that the 
veteran's blood pressure reading was 190/110.  On the 
coversheet to these records, it was noted that no records 
from 1974 were found.



The July 2000 Rating Decision 

By rating action dated in July 2000, the RO denied the 
veteran's claim to reopen for service connection for 
hypertension on the basis the evidence submitted did not 
constitute new and material evidence because it was 
duplicative, had been previously considered, and was merely 
cumulative and redundant.

The Additional Evidence

In statements dated in March 2003, the veteran's wife and 
mother related that in 1974 they accompanied the veteran to 
the VA Hospital in Little Rock, Arkansas, where he was 
informed that he had hypertension and prescribed medication 
for it.

In May 2003 letter, the veteran's private physician, Dr. S. 
W. B., indicated that the veteran had suffered from 
complicated hypertension for quite some time.

Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the governing criteria, service connection may be 
granted for a disability if it is shown that it is due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Analysis

The veteran asserts that new and material evidence has been 
submitted to reopen a claim of service connection for 
hypertension.  The Board finds that the statement from the 
veteran's physician which was submitted subsequent to the 
July 2000 RO determination, is new because it was not of 
record at the time of the prior final RO denial in July 2000.  
This statement, which indicates that the veteran has had 
hypertension for quite some time, is material because when 
considered by itself or with previous evidence of record, 
relates to the unestablished fact of whether or not the 
veteran's current hypertension is related to the elevated 
blood pressure readings found in the veteran's service 
medical records.  Further, the Board notes that the 
physician's statement, while not indicating that the veteran 
had hypertension in service, still, however, raises the 
possibility that the veteran's current hypertension had its 
onset in service.  As such, the Board finds that this 
evidence is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the veteran's claim.  
Accordingly, the Board concludes that the statement received 
from the veteran's private physician, which was received 
subsequent to the July 2000 RO denial, is new and material 
and the claim for service connection for hypertension is 
reopened.  


ORDER

New and material evidence having been received, the claim for 
service connection for hypertension is reopened.  To this 
extent only, the appeal is granted.

REMAND

Pursuant to the Board's action above, the claim for service 
connection for hypertension has been reopened and must be 
adjudicated de novo.  However, additional development of the 
record is necessary prior to such de novo consideration.  

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2004).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2004).  

The record reflects that an elevated blood pressure reading 
was noted in service medical records dated in February 1970, 
August 1972, October 1973, and March 1974, and that 
hypertension has been diagnosed subsequent to service.  
(Hypertension is high arterial blood pressure.  Dorland's 
Illustrated Medical Dictionary 801 (28th ed. 1994).  Various 
criteria for its threshold have been suggested, ranging from 
140 systolic (the top or first number of the blood pressure 
reading, e.g., "140"/90) and 90 diastolic (the bottom or 
second number, e.g., 140/"90") to as high as 200 systolic 
and 110 diastolic.  Id.)  There is medical evidence in the 
claims file showing that the veteran currently has 
hypertension, and that matter is not in dispute in this case.  
However, the record does not contain a clinical opinion as to 
whether it is at least as likely as not that the current 
diagnosis of hypertension is etiologically related to the 
elevated blood pressure readings noted in service.  Such 
would be useful in adjudication of the claim de novo.

With regard to the duty to assist, VA must make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate the claim for the benefit sought unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c)(d) (2004).  Such assistance 
includes making as many requests as necessary to obtain 
relevant records from a Federal department or agency until VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A (c) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2004).  

Where there has been a determination that the veteran is 
entitled to SSA benefits, the records concerning that 
decision are often needed by the VA for evaluation of pending 
claims and must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  In this case, the record reflects that 
the veteran is in receipt of Social Security benefits.  
However, the Board observes that the record does not contain 
a copy of the determination granting such benefits or the 
clinical records considered in reaching the determination.  
The record does not reflect that the RO has sought to obtain 
those medical records.  Such records may be useful in 
adjudicating the veteran's claim.

Accordingly, the case is REMANDED for action as follows:

1.  The veteran should be requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
hypertension since his discharge from 
service.  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, not already of record.

2.  The Social Security Administration 
should be contacted and asked to furnish 
a copy of any determinations pertaining 
to the veteran and all clinical records 
that were considered in adjudicating his 
claim for SSA disability benefits.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
cardiology, if available, to determine 
the nature and etiology of the current 
hypertension disability.  The examiner 
should be requested to furnish an opinion 
as to whether it is at least as likely as 
not (50 percent likelihood or greater) 
that any current hypertension disability 
is etiologically related to the elevated 
blood pressure readings reported during 
service.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

All necessary tests should be performed.  
The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, as indicated.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


